DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to amendments filed on 01/26/2022. Claims 1-16 are pending in the application. Claims 1-9  and 11-16 have been rejected as set forth below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “obtain a speed value from the sensor arrangement associated with a target speed for the exercise motion” in claim 14.

Claim Objections
Claim 1 objected to because of the following informalities: the phrase “between end position” in lines 8-9 needs to be changed to “between end positions”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the phrase “comprising” needs to be inserted before “a data receiver” in line 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the phrase “determined period” in line 2 needs to be changed to “determined target period”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: the phrase “obtain a a target” in line 15 needs to be changed to “obtain a target”, and the phrase “between end position” in line 16 needs to be changed to “between end positions”.  Appropriate corrections are required.
Claim 16 objected to because of the following informalities: the phrase “between end position” in lines 8-9 needs to be changed to “between end positions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites: “a sensor controller configured to output data based on sensed data to the sensor controller”. However, nowhere in the specification, support is provided for the sensor controller outputting data to itself. As such, this limitation is considered new matter. Furthermore, Claim 14 recites: “obtain a speed value from the sensor arrangement, wherein the speed value is determined in part from the stroke measure; obtain a target speed for the exercise motion…determine a target period for the exercise motion, based on the stroke measure and the speed value”. However, nowhere in the original specification, support is provided for obtaining a speed value from the sensor arrangement, wherein the speed value is determined in part from the stroke measure, and obtaining a target speed for the exercise motion, and determining a target period for the exercise motion based on the stroke measure and the speed value (which is determined from the sensor arrangement). Applicant has cited page 14 lines 21-29 where support for such limitation is found. The specification on pg. 14 lines 21-29 recites: 
“In a step S2, a speed value v associated with a target speed for the exercise motion is obtained. The target speed value v may for example be set or determined by the user or with help of a personal trainer and is selected to obtain a certain desired effect with the exercise. Various different target speeds may thus be usable for the same25 exercise machine, dependent on the type of training to do. Obtainment of the speed value v may be performed by retrieving the value from data storage 55 in the user device 50, from a remote cloud storage, or from local storage at the gym, using the user device 50. The speed value v can be determined in the direction of the stroke distance x, and is thus in reality a measure of velocity” 

Accordingly, nowhere in the above cited portion, support is provided for obtaining a speed value from the sensor arrangement, and obtaining (separately) a target speed for the exercise motion, and determining a target period based on the speed value, which is obtained from the sensor arrangement. It appears from the above cited portion of the specification, that the speed value associated with a target speed for the exercise motion is set or determined by a user or trainer or obtained from a memory. Such speed value which is associated with the target speed can be determined in the direction of stroke distance. The target period is therefore based on the stroke measure and the speed value (target speed) and not a speed value that is measured from the sensor arrangement. Furthermore, it appears from the above cited portion of the specification, that the speed value is associated with target speed and therefore are not two separate values as currently presented in claim 14. As such, the combination of these limitations is considered new matter. Applicant is respectfully requested to specifically cite the portion(s) of the specification where support for these limitations are provided. Further clarification and appropriate corrections are respectfully requested. Claim 15 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 14. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites: “a sensor controller configured to output data based on sensed data to the sensor controller” and it is not clear how the sensor controller outputs data to itself. Furthermore, claim 14 recites: “determine a target period for the exercise motion based on the stroke measure and the speed value”, however, it is not clear how a target period is determined based on the speed value, which according to claim 14 is obtained from the sensor arrangement. The specification, on pg. 14 line 30 – pg. 15 line 22, describes that the period is obtained based on the stroke measure and the target speed value(s), wherein the target speed value(s) are set by a user or a trainer, memory, etc. (see pg. 14 lines 21-29) and not obtained from the sensor arrangement. As such, this claim has been examined “as best understood” and according to the specification. Further clarification and appropriate corrections are respectfully requested. Claim 15 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farinelli et al. (US 2006/0264299 A1).
Regarding claims 1 and 16, Farinelli discloses a device configured to control user operation of an exercise machine/a method carried out in a user device for controlling user operation of an exercise machine, comprising a control unit including logic (¶ [0037], ¶ [0040], ¶ [0056]-[0057]) configured to obtain/obtaining a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions (47, 48) of said exercise motion measured during operation by the user (Figs. 6-11, ¶ [0051]-[0054], ¶ [0063]-[0065]); obtain/obtaining a speed value associated with a target speed for the exercise motion, wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6-11, ¶ [0074], ¶ [0076], ¶ [0080]); determine/determining a target period for the exercise motion, based on the stroke measure and the speed value (¶ [0082] recites: “Now referring primarily to FIGS. 6 and 7, the intra-repetition performance indicator module (82) of the exercise intra-repetition software application (24) can further include a breath pacer (83) which can generate a breath condition image (84) which alternates between a breath in condition image (85) and a breath out condition image (86)(or other sensorially perceivable indicia) at a pace in correspondence to the pre-established target speed for performance of the first phase of the exercise and the second phase of the exercise. In certain embodiments of the invention, the breath condition image (85) can increase in area to provide the breath in condition image (85) and decrease in area to provide the breath out condition image (86). The increase in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the decrease in area can correspond with the duration of the second phase (5) of the exercise, or portion thereof. Alternately, the breath condition image (84) can decrease in area to provide the breath in condition image (85) and increase in area to provide the breath out condition image (86). The decrease in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the increase in area can correspond with the duration of the second phase (5) of the exercise or portion thereof. Importantly, the exerciser (1) has a sensorially perceivable indicia whether by sight, sound, touch, or otherwise which corresponds to a breath in condition and a breath out condition coupled to the pre-established target speed or pace at which the first phase (4) and the second phase (5) of the exercise alternate”, The breathing in and breathing out correspond to the first phase and second phase, and each of the first phase and the second phase of exercise have a stroke/phase measure. As such, the increase/decrease in the area of the breath condition image corresponds with the duration of the first/second phases and coupled to the pre-established target speed or pace at which the phases alternate. As such, the duration/target period is based on the stroke measure (first phase/second phase) and the speed value (target speed)); output/outputting a guide indicator representing the target period on a display, wherein said guide indicator includes an animation controlled to expand and contract with the determined target period (84-86, Figs. 6-7, ¶ [0082], as recited above, increase in area/expansion of animation (circle image 84) can correspond to duration of the first phase (4) and the decrease in area/retraction/contraction of the animation (circle image 84) can correspond to duration of the second phase (5). Please note that the breath condition image/pacer also serves as a guide indicator representing the target period/duration of the first phase and second phase of the exercise. According to ¶ [0052], “first phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at a first location in the travel path of the exercise device and ends at a second location in the travel path of the exercise device, and according to ¶ [0053], the “second phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at the second location in the travel path of the exercise device and ends at the first location in the travel path of the exercise device).    

Regarding claim 5, Farinelli discloses a device comprising said display (i.e. 30, Figs. 1-2).  
Regarding claim 6, Farinelli discloses a device wherein said control unit includes 30a processor; and memory storage; wherein the processor is configured to execute program code stored in said memory storage to generate said logic (¶ [0037], ¶ [0040]-[0042], ¶ [0056]-[0057]).  
Regarding claim 7, Farinelli discloses a device wherein said guide indicator is controlled to oscillate with the determined period (84-86, Figs. 6-7, ¶ [0082], changing the radius of the circle is considered an oscillation).  
Regarding claim 8, Farinelli discloses a device wherein said animation is of a circle controlled to change radius with the determined target period between an inner radius limit and an outer radius limit (84-86, Figs. 6-7, ¶ [0082]).    
Regarding claim 11, Farinelli discloses a device wherein the logic is configured to obtain a first speed value (vi) associated with a first target speed from a first end position to a second end position of the exercise motion (Figs. 6-11, ¶ [0036], ¶ [0054], ¶ [0076]), and obtain a second speed value (v2) associated with a second target speed from the second end position to the first end position of the exercise motion (Figs. 6-11, ¶ [0036], ¶ [0054], ¶ [0076]), 3wherein said target period includes a first period portion based on the stroke measure and the first speed value, and a second period portion based on the stroke measure and the second speed value (¶ [0082]).    
Regarding claim 12, Farinelli discloses a device wherein said target period includes an idle period between the first period portion and the second period portion (¶ [0082], since radius of the circle 84 (hence area of the circle 84) can be changed according to the breathing in and breathing out, there inherently exist a (small) pause period between the breathing in and breathing out. As shown above, the breathing in and breathing out correspond to the first phase and second phase, respectively, and increase and decrease in the area of the image/animation corresponds to duration of the first phase and the second phase, such durations would include the (small) period occurring at the time of change in phase or end of each phase).     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashino et al. (US 2007/0224582 A1) in view of Farinelli et al. (US 2006/0264299 A1).
Regarding claims 1 and 16, Hayashino discloses a device configured to control user operation of an exercise machine/a method carried out in a user device for controlling user operation of an exercise machine, comprising 5a control unit including logic (30, Fig. 1, ¶ [0070], ¶ [0076]-[0084]) configured to obtain a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions of said exercise motion measured during operation by the user (Figs. 4A-5B, ¶ [0021], ¶ [0086]-[0088]); obtain a speed value associated with a target speed for the exercise motion, 10wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6A-6D, ¶ [0021], ¶ [0087], ¶ [0091], the target speed can be associated with the mode of exercise. For instance, in Figs.6A-6D, the exercise mode is “slow” training mode. As such, “slow” is associated with the target speed for that exercise); determine a target period for the exercise motion, based on the stroke measure and the speed value (Figs. 4A-4B, ¶ [0021], ¶ [0091] recites: “In the present embodiment, the indication unit 36b uses the times of the beats as the reference times. Namely, the time it takes to pass through each section shown in FIGS. 4A and 4B is used as the reference times. The time information for each beat, which is a reference time, depends on both the number of beats N and the speed. Accordingly, the reference signal generation unit 36a determines the time information of each reference time based on both the number of beats N and the speed”); output a guide indicator representing the target period on a display (Figs. 6A-6D, ¶ [0093]-[0094]).  
Hayashino is silent about wherein said guide indicator includes an animation controlled to expand and contract with the determined target period. 
Regarding claims 1 and 16, Farinelli teaches a device configured to control user operation of an exercise machine/a method carried out in a user device for controlling user operation of an exercise machine, comprising a control unit including logic (¶ [0037], ¶ [0040], ¶ [0056]-[0057]) configured to obtain/obtaining a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions (47, 48) of said exercise motion measured during operation by the user (Figs. 6-11, ¶ [0051]-[0054], ¶ [0063]-[0065]); obtain/obtaining a speed value associated with a target speed for the exercise motion, wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6-11, ¶ [0074], ¶ [0076], ¶ [0080]); determine/determining a target period for the exercise motion, based on the stroke measure and the speed value (¶ [0082] recites: “Now referring primarily to FIGS. 6 and 7, the intra-repetition performance indicator module (82) of the exercise intra-repetition software application (24) can further include a breath pacer (83) which can generate a breath condition image (84) which alternates between a breath in condition image (85) and a breath out condition image (86)(or other sensorially perceivable indicia) at a pace in correspondence to the pre-established target speed for performance of the first phase of the exercise and the second phase of the exercise. In certain embodiments of the invention, the breath condition image (85) can increase in area to provide the breath in condition image (85) and decrease in area to provide the breath out condition image (86). The increase in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the decrease in area can correspond with the duration of the second phase (5) of the exercise, or portion thereof. Alternately, the breath condition image (84) can decrease in area to provide the breath in condition image (85) and increase in area to provide the breath out condition image (86). The decrease in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the increase in area can correspond with the duration of the second phase (5) of the exercise or portion thereof. Importantly, the exerciser (1) has a sensorially perceivable indicia whether by sight, sound, touch, or otherwise which corresponds to a breath in condition and a breath out condition coupled to the pre-established target speed or pace at which the first phase (4) and the second phase (5) of the exercise alternate”, The breathing in and breathing out correspond to the first phase and second phase, and each of the first phase and the second phase of exercise have a stroke/phase measure. As such, the increase/decrease in the area of the breath condition image corresponds with the duration of the first/second phases and coupled to the pre-established target speed or pace at which the phases alternate. As such, the duration/target period is based on the stroke measure (first phase/second phase) and the speed value (target speed)); output/outputting a guide indicator representing the target period on a display, wherein said guide indicator includes an animation controlled to expand and contract with the determined target period (84-86, Figs. 6-7, ¶ [0082], as recited above, increase in area/expansion of animation (circle image 84) can correspond to duration of the first phase (4) and the decrease in area/retraction/contraction of the animation (circle image 84) can correspond to duration of the second phase (5). Please note that the breath condition image/pacer also serves as a guide indicator representing the target period/duration of the first phase and second phase of the exercise. According to ¶ [0052], “first phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at a first location in the travel path of the exercise device and ends at a second location in the travel path of the exercise device, and according to ¶ [0053], the “second phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at the second location in the travel path of the exercise device and ends at the first location in the travel path of the exercise device).    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashino wherein said guide indicator includes an animation controlled to expand and contract with the determined target period as taught by Farinelli in order to enable the user receive optimal benefit from exercises by performing them within the target period by providing guide indicator that is easily and sensorially perceivable to the user and therefore being prevented from potential injuries especially when the system is used for rehabilitation purposes and by an elderly.  

Regarding claim 2, Hayashino as modified by Farinelli teaches the device comprising a data receiver configured to receive said stroke measure from a sensor arrangement of the exercise machine (Hayashino: i.e. 36c, Fig. 4, ¶ [0084], ¶ [0086] recites: “Supplemental personal data is, for example, the trainee's 1 RM (repetition maximum) and the range over which he or she can move the bar 11, and is preferably stored for each training type. Supplemental personal data is acquired by the training apparatus 100 by performing measurements and is sent to the server 200”).
Regarding claim 3, Hayashino as modified by Farinelli teaches the device comprising 20Regaa data receiver configured to receive position data of a resistance element of the exercise machine from a sensor arrangement, wherein the logic is configured to determine the stroke measure based on said position data (Hayashino: ¶ [0021], ¶ [0023]-[0024], ¶ [0086], ¶ [0095]).  
Regarding claim 4, Hayashino as modified by Farinelli teaches the device comprising 25a memory for storing said stroke measure (Hayashino: ¶ [0070], ¶ [0086], range of motion can be stored for each training).
Regarding claim 5, Hayashino as modified by Farinelli teaches the device comprising said display (Hayashino: 70, Figs. 1-2 and 6A-6D; Farinelli: i.e. 30, Figs. 1-2).  
Regarding claim 6, Hayashino as modified by Farinelli teaches wherein said control unit includes 30a processor; and memory storage; wherein the processor is configured to execute program code stored in said memory storage to generate said logic (Hayashino: ¶ [0070], ¶ [0083], ¶ [0154]; Farinelli: ¶ [0037], ¶ [0040]-[0042], ¶ [0056]-[0057]).
Regarding claim 7, Hayashino as modified by Farinelli teaches wherein said guide indicator is controlled to oscillate with the determined period (Hayashino: Figs. 6A-6D, ¶ [0094]; Farinelli: 84-86, Figs. 6-7, ¶ [0082], changing the radius of the circle is also considered an oscillation).  
Regarding claim 9, Hayashino as modified by Farinelli teaches wherein said guide indicator is controlled to present a 10repetition indication, associated with a number of repetitions of the exercise motion carried out in one set of repetitions (Hayashino: Figs. 6A-6D).  
Regarding claim 13, Hayashino as modified by Farinelli teaches  30Regardwherein the logic is configured to present a second indicator (Hayashino: i.e. the outlined model) representing actual movement of the resistance element based on said position data (Hayashino: ¶ [0023], ¶ [0094]).  


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srugo et al. (US 2016/0346617 A1) in view of Farinelli et al. (US 2006/0264299 A1).
Regarding claim 14, (Claim 14 “as best understood”) Srugo teaches a system configured to control user operation of an exercise machine, comprising a sensor arrangement connectable to the exercise machine, including an accelerometer (206, Fig. 2)  to sense acceleration during an exercise motion (¶ [0048]), and a range meter (i.e. 208 with 224) to sense a relative position of a member of the exercise machine (¶ [0048]); a sensor controller (218, Fig. 2, ¶ [0049]) configured to output data based on sensed data to the sensor controller/a device (Figs. 16-17, ¶ [0106]-[0109]); a control unit (i.e. 1702) including logic configured to obtain a stroke measure from the sensor arrangement associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance between two end positions of said exercise motion measured during operation by the user (¶ [0047], ¶ [0051]); obtain a speed value from the sensor arrangement, wherein the speed value is determined in part from the stroke measure; obtain a target speed for the exercise motion, wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (¶ [0109], Srugo teaches comparing a current exercise being performed to an expected exercise from the workout plan and providing feedback to the user. The feedback may include, for example detecting a slowing pace near an end of an exercise and providing additional motivation to the user. As such, Srugo is comparing the pace/speed/tempo of the exercise perfumed to a target/expected exercise pace/speed/tempo in order to determine that the user has slowed down and provide motivation).
Srugo is silent about determine a target period for the exercise motion, based on the stroke measure and the speed value and 4
output a guide indicator representing the target period on a display, wherein said guide indicator includes an animation controlled to expand and contract with the determined target period.  
Regarding claim 14, (claim 14 “as best understood”) Farinelli teaches 5a control unit including logic (¶ [0037], ¶ [0040], ¶ [0056]-[0057]) configured to obtain a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions (47, 48) of said exercise motion measured during operation by the user (Figs. 6-11, ¶ [0051]-[0054], ¶ [0063]-[0065]); obtain a speed value, wherein the speed value is determined in part from the stroke measure (Figs. 6-12, ¶ [0074], ¶ [0076], ¶ [0080]), obtain (the speed value associated with) a target speed for the exercise motion, 10wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6-12, ¶ [0074], ¶ [0076], ¶ [0080]); determine a target period for the exercise motion, based on the stroke measure and the speed value (¶ [0082] recites: “Now referring primarily to FIGS. 6 and 7, the intra-repetition performance indicator module (82) of the exercise intra-repetition software application (24) can further include a breath pacer (83) which can generate a breath condition image (84) which alternates between a breath in condition image (85) and a breath out condition image (86)(or other sensorially perceivable indicia) at a pace in correspondence to the pre-established target speed for performance of the first phase of the exercise and the second phase of the exercise. In certain embodiments of the invention, the breath condition image (85) can increase in area to provide the breath in condition image (85) and decrease in area to provide the breath out condition image (86). The increase in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the decrease in area can correspond with the duration of the second phase (5) of the exercise, or portion thereof. Alternately, the breath condition image (84) can decrease in area to provide the breath in condition image (85) and increase in area to provide the breath out condition image (86). The decrease in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the increase in area can correspond with the duration of the second phase (5) of the exercise or portion thereof. Importantly, the exerciser (1) has a sensorially perceivable indicia whether by sight, sound, touch, or otherwise which corresponds to a breath in condition and a breath out condition coupled to the pre-established target speed or pace at which the first phase (4) and the second phase (5) of the exercise alternate”, The breathing in and breathing out correspond to the first phase and second phase, and each of the first phase and the second phase of exercise have a stroke/phase measure. As such, the increase/decrease in the area of the breath condition image corresponds with the duration of the first/second phases and coupled to the pre-established target speed or pace at which the phases alternate. As such, the duration/target period is based on the stroke measure (first phase/second phase) and the speed value (target speed)); output a guide indicator representing the target period on a display, wherein said guide indicator includes an animation controlled to expand and contract with the determined target period (84-86, Figs. 6-7, ¶ [0082], as recited above, increase in area/expansion of animation (circle image 84) can correspond to duration of the first phase (4) and the decrease in area/retraction/contraction of the animation (circle image 84) can correspond to duration of the second phase (5). Please note that the breath condition image/pacer also serves as a guide indicator representing the target period/duration of the first phase and second phase of the exercise. According to ¶ [0052], “first phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at a first location in the travel path of the exercise device and ends at a second location in the travel path of the exercise device, and according to ¶ [0053], the “second phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at the second location in the travel path of the exercise device and ends at the first location in the travel path of the exercise device).    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srugo’s invention with determining a target period for the exercise motion, based on the stroke measure and the speed value; and outputting a guide indicator representing the target period on a display, wherein said guide indicator includes an animation controlled to expand and contract with the determined target period as taught by Farinelli in order to enable the user receive optimal benefit from exercises by performing them within the target period by providing guide indicator that is easily and sensorially perceivable to the user and therefore being prevented from potential injuries especially when the system is used for rehabilitation purposes and by an elderly.  

Regarding claim 15, Srugo as modified by Farinelli teaches wherein the sensor arrangement is configured to 20detect initiation of a motion using the accelerometer, detect a relative position using the range meter responsive to detected initiation, and determine start of a stroke responsive to the detected relative position exceeding a threshold value from a rest position (Srugo: ¶ [0054]-[0055], ¶ [0064]).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 10, the prior art references of record (shown above), fail to disclose, teach or render obvious the device of claim 1 further comprising wherein the target period (T1), representing the exercise motion from a first end position to a second end position and back to the first end position is determined as T1 = pi * x / v, where x is the stroke measure and v is the target speed.  

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claims 1 and 16 and that Farinelli does not disclose a guide indicator as claimed instead Farinelli discloses “a breath condition image (84) which alternates between a breath in condition image (85) and a breath out condition image (86)… at a pace in correspondence to the pre-established target speed for performance of the first phase of the exercise and the second phase of the exercise” and that it does not include an animation controlled to expand and contract with the determined target period, the Examiner respectfully disagrees. Farinelli in ¶ [0082] recites: “Now referring primarily to FIGS. 6 and 7, the intra-repetition performance indicator module (82) of the exercise intra-repetition software application (24) can further include a breath pacer (83) which can generate a breath condition image (84) which alternates between a breath in condition image (85) and a breath out condition image (86)(or other sensorially perceivable indicia) at a pace in correspondence to the pre-established target speed for performance of the first phase of the exercise and the second phase of the exercise. In certain embodiments of the invention, the breath condition image (85) can increase in area to provide the breath in condition image (85) and decrease in area to provide the breath out condition image (86). The increase in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the decrease in area can correspond with the duration of the second phase (5) of the exercise, or portion thereof. Alternately, the breath condition image (84) can decrease in area to provide the breath in condition image (85) and increase in area to provide the breath out condition image (86). The decrease in area can correspond with the duration of the first phase (4) of the exercise or a portion thereof and the increase in area can correspond with the duration of the second phase (5) of the exercise or portion thereof. Importantly, the exerciser (1) has a sensorially perceivable indicia whether by sight, sound, touch, or otherwise which corresponds to a breath in condition and a breath out condition coupled to the pre-established target speed or pace at which the first phase (4) and the second phase (5) of the exercise alternate”. The breathing in and breathing out correspond to the first phase and second phase, and each of the first phase and the second phase of exercise have a stroke/phase measure. The increase/decrease in the area of the breath condition image corresponds with the duration of the first/second phases and coupled to the pre-established target speed or pace at which the phases alternate. As such, the duration/target period is based on the stroke measure (first phase/second phase) and the speed value (target speed). Furthermore, as recited above, increase in area/expansion of animation (circle image 84) can correspond to duration of the first phase (4) and the decrease in area/retraction/contraction of the animation (circle image 84) can correspond to duration of the second phase (5) (see ¶ [0082]). Please note that the breath condition image/pacer also serves as a guide indicator representing the target period/duration of the first phase and second phase of the exercise motion. According to ¶ [0052], “first phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at a first location in the travel path of the exercise device and ends at a second location in the travel path of the exercise device, and according to ¶ [0053], the “second phase” means travel of the exerciser’s body or anatomy or part or portion thereof coupled to the exercise device which begins at the second location in the travel path of the exercise device and ends at the first location in the travel path of the exercise device. 
Applicant’s similar argument regarding claim 8 are moot in view of the above provided explanation.
Applicant’s similar arguments regarding claim 14 are also moot in view of the above provided explanation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0077127 A1 to Ishii et al. (pertinent to claims 1-7, 9 and 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784